—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered November 9, 1994, as amended December 1, 1994, convicting him of attempted criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues which the defendant presently raises has been foreclosed by his entry of a valid plea of guilty (see, People v Miles, 220 AD2d 254; People v Contestabile, 202 AD2d 442; People v Gerber, 182 AD2d 252) as well as by his knowing, voluntary, and intelligent waiver of the right to appeal (see, People v Holman, 89 NY2d 876; People v Seaberg, 74 NY2d 1; People v Pimentel, 198 AD2d 309; People v Burk, 181 AD2d 74). The defendant’s attempts to obtain review by mischaracterizing the indictment as jurisdictionally defective and his sentence as cruel and unusual are unavailing. Rosenblatt, J. P., Joy, Florio and McGinity, JJ., concur.